                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

M.P., a minor, by her next friend,                   )
MARQUITA PETERS, and                                 )
MARQUITA PETERS, individually,                       )
                                                     )
       Plaintiffs,                                   )
                                                     )
       v.                                            )      No. 4:18-CV-0816-DGK
                                                     )
BOARD OF DIRECTORS OF RAYTOWN                        )
CONSOLIDATED SCHOOL                                  )
DISTRICT NO. 2, et al.,                              )
                                                     )
       Defendants.                                   )

            ORDER GRANTING IN PART PLAINTIFFS’ MOTION TO DISMISS

       This lawsuit alleges a 180 day suspension of high school student M.P. for physically

threatening her soccer coach violated M.P.’s constitutional rights. The Defendants are the

members of the school board of education and the district’s superintendent, sued in his official

capacity. Now before the Court is Plaintiffs’ Motion for Voluntary Dismissal With Prejudice of

Count I and for the Court to Decline Supplemental Jurisdiction Over the State Law Claim in Count

II for a Trial De Novo (Doc. 13).

       Plaintiffs filed this lawsuit in the Circuit Court of Jackson County, Missouri, alleging two

counts: violation of M.P.’s First and Fourteenth Amendment Rights for punishing her for

expressing her thoughts and feelings (Count I), and a trial de novo pursuant to Mo. Rev. Stat.

§ 167.161.3 (Count II). After Defendants removed to federal court on the basis of federal question

jurisdiction, Plaintiffs filed the pending motion.

       Plaintiffs move to dismiss Count I with prejudice. They argue that after the Court dismisses

Count I, it should decline to exercise supplemental jurisdiction over the sole remaining count and

remand the case back to the Jackson County Circuit Court. In support of remand, Plaintiffs argue:
(1) the Court will no longer have original jurisdiction over any claim left in the case; (2) Count II

is not related to Count I; (3) their preferred choice of counsel is not admitted to practice in the

Western District of Missouri, and (4) while there are no novel issues of state law here, it is not an

efficient use of this Court’s resources to conduct a trial de novo in this matter. Finally, Plaintiffs

request that any costs in this case be assessed solely against Defendants.

       Defendants do not oppose dismissal of Count I with prejudice, but argue the Court should

continue to exercise supplemental jurisdiction over Count II because doing so would best serve

judicial economy, since sending this case back to state court would essentially re-start the judicial

process. Defendants also ask the Court to allow them to seek costs against Plaintiffs.

       The statute governing supplemental jurisdiction states in relevant part,

               (a) Except as provided in subsections (b) and (c) or as expressly
               provided otherwise by Federal statute, in any civil action of which
               the district courts have original jurisdiction, the district courts shall
               have supplemental jurisdiction over all other claims that are so
               related to claims in the action within such original jurisdiction that
               they form part of the same case or controversy under Article III . . .

               (c) The district courts may decline to exercise supplemental
               jurisdiction over a claim under subsection (a) if—

                   (1) the claim raises a novel or complex issue of State law,

                   (2) the claim substantially predominates over the claim or
               claims over which the district court has original jurisdiction,

                   (3) the district court has dismissed all claims over which it has
               original jurisdiction, or

                   (4) in exceptional circumstances, there are other compelling
               reasons for declining jurisdiction.

28 U.S.C. § 1367. Even where one of the grounds listed in § 1367(c) is present, the court’s

discretion “should be guided by considerations of judicial economy, convenience, and fairness to

the litigants.” Cossette v. Minnesota Power & Light, 188 F.3d 964, 973 (8th Cir. 1999). A



                                                  2
“substantial investment of judicial time and resources” in a case “justifies the exercise of

jurisdiction over the state claims, even after the federal claim has been dismissed.” North Dakota

v. Merchants Nat’l Bank & Trust Co., 634 F.2d 368, 371 (8th Cir. 1980) (en banc).

        The Court will dismiss Count I with prejudice since the parties agree to it. And since the

Court has dismissed all claims over which it has original jurisdiction, it will decline to exercise

supplemental jurisdiction over Count II.

        The Court finds that considerations of judicial economy, convenience, and fairness to the

litigants weigh in favor of not exercising supplemental jurisdiction. The Court has invested little

time in this case, so sending it back to state court will not result in wasteful duplication of judicial

efforts. The convenience factor weighs in favor of not exercising jurisdiction, since this will allow

Plaintiffs to be represented by their counsel of choice. And the fairness to litigants factor does not

weigh in favor of either outcome.

        Accordingly, the Court declines to exercise supplemental jurisdiction over Plaintiffs’ sole

remaining claim.

        Plaintiffs’ request to preclude Defendants from seeking costs is DENIED. Plaintiffs sued

Defendants for allegedly violating the First and Fourteenth Amendments, so Defendants had a statutory

right to removal. The Court sees no reason why exercising this right should prevent Defendants from

seeking costs against Plaintiffs.

        Plaintiffs’ motion is GRANTED IN PART. Count I is DISMISSED WITH PREJUDICE. This

case is remanded to the Circuit Court of Jackson County, Missouri.

        IT IS SO ORDERED.

Date: February 21, 2019                                 /s/ Greg Kays
                                                        GREG KAYS, JUDGE
                                                        UNITED STATES DISTRICT COURT




                                                   3
